

Exhibit 10(h)


 
RETENTION AGREEMENT

 
THIS RETENTION AGREEMENT, effective as of _________, is made and entered into
between PPL Corporation ("PPL") and ______________ (the "Executive").


WHEREAS, PPL recognizes the need to develop and retain the Executive; and


WHEREAS, PPL has determined that certain steps should be taken to encourage the
Executive to remain with PPL;


WHEREAS, the Executive and PPL have entered into a Retention Agreement effective
as of _______________ (the prior Retention Agreement), which the Executive and
PPL desire to terminate, in its entirety, effective as of the date hereof, and
in lieu thereof, enter into this Retention Agreement;


NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained and intending to be legally bound, PPL and the Executive agree as
follows:




SECTION 1. DEFINITIONS.


The following definitions are applicable to this Retention Agreement:


1.1 “Affiliated Company” or “Affiliated Companies” means any parent or majority
or 50% owned subsidiaries of PPL (or companies, limited liability companies or
other legal entities under common control with PPL) including entities that are
members of the same controlled group of corporations (within the meaning of
Section 1563(a) of the Code) as PPL.


1.2 “Board” means the Board of Directors of PPL.




1.3 “Code” means the Internal Revenue Code of 1986, as may be amended from time
to time.


1.4 “Committee” means two or more non-employee directors, unless otherwise
determined by the Board, who have been designated by the Board to act as the
Committee and qualify as non-employee directors under the Exchange Act.


1.5 “Common Stock” means the common stock of PPL.


1.6 “Disability” or “Disabled” means the inability of the Executive to perform
each and every duty pertaining to the Executive's regular occupation by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than six months.


1.7 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time. Reference in this Retention Agreement to any section of the
Exchange Act shall be deemed to include any amendments or successor provisions
to such section and any rules promulgated thereunder.


1.8 “Fair Market Value” means the average of the high and low sale prices of the
Common Stock as reflected in the New York Stock Exchange Composite Transactions
on the date as of which Fair Market Value is being determined or, if no Common
Stock is traded on the date as of which Fair Market Value is being determined,
Fair Market Value shall be the average of the high and low sale prices of the
Common Stock as reflected in the New York Stock Exchange Composite Transactions
on the next preceding day on which the Common Stock was traded.


1.9 "Person" shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof; provided,
however, a Person shall not include (i) PPL or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
PPL or any of its subsidiaries, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of PPL in substantially the
same proportions as their ownership of stock of PPL.


1.10 “Termination for Cause” means the termination by PPL or an Affiliated
Company of the Executive’s employment due to the willful violation of any PPL or
an Affiliated Company policy (including PPL’s Standards of Conduct and Integrity
or any successor thereto), violation of any lawful direction of PPL or an
Affiliated Company, gross negligence in the performance of duties, or commission
of a felony.




SECTION 2. RESTRICTED STOCK AWARDS


2.1 In order to induce the Executive to remain in the employ of PPL or an
Affiliated Company, the Committee has authorized an award under Section 11 of
the PPL Corporation Incentive Compensation Plan [for Key Employees] (the
“Award”) to the Executive of _0,000 shares of Common Stock (“Shares”) with a
restriction period that will lapse, unless the restrictions lapse sooner or
later pursuant to Section 2.2 or 2.3 of this Retention Agreement, on
[_date______] (the “Lapse Date”), provided the Executive has remained in
continuous employment with PPL or an Affiliated Company until such date. Such
Award shall constitute a "retention agreement amount" in the Executive's
Severance Agreement concerning change in control.


2.2 In the event of the Executive's death or Disability while in the employ of
PPL or an Affiliated Company prior to the Lapse Date, the Award will be prorated
by multiplying the amount of shares that would have been free of restriction at
the Lapse Date by a fraction, the numerator of which will be the years of actual
service of the Executive from the date of the Award up to the date of death or
Disability, and the denominator of which will be the number of years of service
the Executive would have had if the Executive had maintained active employment
from the date of the Award until the Lapse Date.


2.3 The restrictions on the Award shall lapse and the Shares underlying the
Award will become nonforfeitable if PPL has a "Change in Control," as defined in
the Executive's Severance Agreement concerning change in control, and, on or
subsequent to such "Change in Control," the Executive's employment is terminated
involuntarily but not as a Termination for Cause.
2.4 As a condition of receiving the Award, the Executive shall agree in writing
to notify PPL within 30 days of the date of execution of this Retention
Agreement whether the Executive has made an election under Section 83(b) of the
Code to report the value of the Shares as income on the date of the grant. An
Award of Shares shall be restricted as provided herein. The Shares shall be
issued without the payment of consideration by the Executive. The certificates
for the Shares shall be issued in the name of the Executive to whom the Award is
made, shall be retained by PPL on behalf of the Executive (together with a stock
power endorsed in blank) and shall bear a restrictive legend prohibiting the
sale, transfer, pledge or hypothecation of the Shares until the Lapse Date. The
Committee may also impose such other restrictions and conditions on the Shares
as it deems appropriate.


On the Lapse Date, if all conditions in this Retention Agreement have been met,
all restrictions on the Award will expire and new certificates representing the
Shares will be issued without the restrictive legend described in Section 5.11.
As a condition precedent to the receipt of these new certificates, the Executive
(or the Executive's designated beneficiary or personal representative) will
agree to make payment to PPL or an Affiliated Company of the amount of any
federal, state or local taxes, payable by the Executive, which are required to
be withheld by PPL or an Affiliated Company with respect to the Award.




SECTION 3. FORFEITURE OF AWARD


3.1 The Executive shall forfeit all rights to the Award if the Executive retires
or resigns employment with PPL or an Affiliated Company prior to the Lapse Date,
unless, in the case of a resignation, the Executive resigns to immediately
assume, and does assume, another position with PPL or an Affiliated Company.


3.2 If the Executive's employment ends as a result of a Termination for Cause,
the Executive shall forfeit all rights to the Award.


3.3 Any Shares which are forfeited hereunder will be transferred to PPL.




SECTION 4. MISCELLANEOUS PROVISIONS.


4.1  Nontransferability. No benefit or right provided under this Retention
Agreement shall be subject to alienation or assignment by an Executive (or by
any person entitled to such benefit pursuant to the terms of the Retention
Agreement) or subject to attachment or other legal process of whatever nature.
Any attempted alienation, assignment or attachment shall be void and of no
effect. Payment shall be made only to the Executive entitled to receive the same
or to the Executive's authorized legal representative. PPL and all Affiliated
Companies will observe the terms of this Retention Agreement unless and until
ordered to do otherwise by a state or federal court. As a condition of
participation, each Executive agrees to hold PPL and all Affiliated Companies
harmless from any claim that arises out of PPL's or an Affiliated Company's
obeying any such order whether such order affects a judgment of such court or is
issued to enforce a judgment or order of another court.


4.2 No Employment Right. Neither this Retention Agreement nor any action taken
hereunder shall be construed as giving any right to be retained as an employee
of PPL or any Affiliated Company.


4.3 Tax Withholding. PPL may require, as a condition of delivery of the Award,
that the Executive remit an amount sufficient to satisfy all federal, state and
local tax withholding requirements related thereto. In addition, PPL may deduct
from any salary or other payment due to such Executive, an amount sufficient to
satisfy all federal, state and local tax withholding requirements related to the
Award. Without limiting the generality of the foregoing, the Executive may elect
to satisfy all or part of the foregoing withholding requirements by delivery of
unrestricted shares of Common Stock owned by the Executive for at least six
months (or such other period as PPL may determine), having a Fair Market Value
(determined as of the date of such delivery by Executive) equal to all or part
of the amounts to be so withheld. As a condition of accepting such delivery, PPL
may require the Executive to furnish an opinion of counsel acceptable to PPL to
the effect that such delivery will not result in the Executive incurring any
liability under Section 16(b) of the Exchange Act. Alternatively, PPL may permit
any such delivery to be made by withholding certain shares of the Award from the
shares otherwise issuable pursuant to the Award giving rise to the tax
withholding obligation (in which event the shares shall be valued at their Fair
Market Value on the date when the withholding taxes are otherwise due).


4.4 Government and Other Regulations. The obligation of PPL to make payment for
the Award shall be subject to all applicable laws, rules and regulations, and to
such approvals by any government agencies.


4.5 Changes in Capital Structure. In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, combination or exchange of shares or other similar changes in
the Common Stock, appropriate adjustments shall be made to the number and/or
kind of shares awarded under the Award, as may be determined by the Committee in
its sole discretion. Such adjustments shall be conclusive and binding for all
purposes. Additional Shares issued to the Executive as the result of any such
change shall bear the same restrictions as the shares of Common Stock to which
they relate. Without limiting the generality of the foregoing, in connection
with a change in capital structure, the Committee may provide, in its sole
discretion, for the cancellation of any outstanding Awards in exchange for
payment in cash or other property of the Fair Market Value (on the date of such
exchange) of the Shares covered by such Awards.


4.6 Company Successors. In the event PPL becomes a party to a merger,
consolidation, sale of substantially all of its assets or any other corporate
reorganization in which PPL will not be the surviving corporation or in which
the holders of the Common Stock will receive securities of another corporation,
then such other corporation shall assume the rights and obligations of PPL under
this Retention Agreement.


4.7  Governing Law. All matters relating to this Retention Agreement and to the
Award granted hereunder shall be governed by the laws of the Commonwealth of
Pennsylvania without regard to its conflict of laws principles.


4.8 Relationship to Other Benefits. The Award shall not be taken into account in
determining any benefits under any pension, retirement, profit sharing,
disability or group insurance plan of PPL or any Affiliated Company except as
may be required by federal tax law and regulation or to meet other applicable
legal requirements.


4.9 Dividends and Voting Rights. Subject to the restrictions set forth in this
Retention Agreement, the Executive shall possess all incidents of ownership of
the Shares granted hereunder, including the right to receive dividends with
respect to such Shares and the right to vote such Shares.


4.10 Administration. The Committee shall have final authority to interpret and
construe this Retention Agreement and to make any and all determinations
thereunder, and its decision shall be binding and conclusive upon the Executive
and his legal representative in respect of any questions arising under this
Retention Agreement. The Committee shall have the authority to delegate any and
all of its authority under this Retention Agreement to any employee or group of
employees of PPL or an Affiliated Company.


4.11 Certificate; Restrictive Legend. The Executive agrees that any certificate
issued for Shares prior to the lapse of any outstanding restrictions relating
thereto shall be inscribed with the following legend:


This certificate and the shares of stock represented hereby are subject to the
terms and conditions, including forfeiture provisions and restrictions against
transfer (the "Restrictions"), contained in the Retention Agreement entered into
between the registered owner and PPL. Any attempt to dispose of these shares in
contravention of the Restrictions, including by way of sale, assignment,
transfer, pledge, hypothecation or otherwise, shall be null and void and without
effect.


4.12 Entire Agreement. [The prior Retention Agreement effective as of
__________________ is hereby terminated and void.] This Retention Agreement
contains the entire agreement and understanding of the parties hereto with
respect to the subject matter contained herein and therein and supersedes all
prior communications, representations and negotiations in respect thereto.


4.13 Titles and Headings. The titles and headings of the sections in this
Retention Agreement are for convenience of reference only, and in the event of
any conflict, the text of the Retention Agreement, rather than such titles or
headings, shall control.



PPL CORPORATION
         
By:
__________________________________
James H. Miller
Chairman/President and CEO
   
__________________________________
Date
                     
__________________________________
Executive
   
__________________________________
Date

 
 
 

--------------------------------------------------------------------------------

 
Individual Information for Named Executive Officers under Retention Agreements



Named Executive Officer
Retention Share Amount
Restriction Lapse Date
     
James H. Miller
60,000 Shares
October 1, 2008
     
Paul T. Champagne
60,000 Shares
May 23, 2018
     
Bryce L. Shriver
52,500 Shares
January 28, 2008
     
Paul A. Farr
40,000 Shares
April 27, 2027

 